DVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
	The after final amendment submitted March 24, 2022 under AFCP 2.0 will be treated under pre-pilot procedure. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program.
Proposed Claim Status
	The proposed amendments filed March 24, 2022 after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
Proposed Claims Filing Date
March 24, 2022
Amended
4
Cancelled
7
Pending
1-6, 8-19
Withdrawn
1-3, 10-19
Under Examination
4-6, 8, 9


Response to Proposed Arguments
Yamamoto
Applicant’s proposed claim 1 amendment and proposed arguments, see below, filed March 24, 2022, with respect to Yamamoto appear to overcome the 35 U.S.C. 103 rejection over Yamamoto. 
The applicant appears to persuasively argue that proposed amended claim 1 recites an area ratio of the second phase of the primary film of 47 to 72%, which has a value of Equation 1 of 5.9 to 8.4 (“Claim Rejections Under 35 U.S.C. § 103” para. 2), whereas the MnO/MgO value (i.e. Equation 1) of Yamamoto is 0.02 to 4, which results in an area ratio of the second phase in the primary coating outside of that claimed (“Claim Rejections Under 35 U.S.C. § 103” para. 3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735